Citation Nr: 1009390	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran received the Combat Action Ribbon, and his 
assertions of exposure to acoustic trauma in service are 
consistent with the circumstances of his service.  

2.  Left ear hearing loss was demonstrated on examination for 
entrance to service.

3.  The Veteran was seen for complaints of bilateral 
decreased hearing in service, and he was noted to have 
progressive hearing loss upon discharge examination.

4.  The Veteran's statement that he has experienced tinnitus 
since service are credible and consistent with the 
circumstances of his service.  


CONCLUSIONS OF LAW

1.  Right hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.385 (2009).  

2.  Pre-existing left ear hearing loss was chronically 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.385 (2009).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefits sought, 
the Board finds that any error with regard to the VCAA duties 
to notify and/or assist are harmless.



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss or tinnitus (as organic diseases of the nervous system), 
if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2009).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The evidence reflects that the Veteran served on a ship off 
the coast of Vietnam during the Vietnam era.  His awards and 
decorations include the Combat Action Ribbon.  His service 
treatment records show that on enlistment examination in 
January 1971, audiometric studies revealed puretone 
thresholds of 5, 0, 0, and 20 decibels in the right ear and 
30, 25, 5, and 25 decibels in the left ear at 500, 1000, 
2000, and 4000 hertz, respectively.  In June 1971, he was 
seen for complaints of pain in his left ear.  In July 1971, 
he complained of difficulty hearing.  His ears were examined 
and found to be full of wax.  The Veteran again complained of 
difficulty hearing on April 6, 1972 which he attributed to 
exposure to gunfire.  Physical examination revealed the 
tympanic membranes showed some calcification.  It was 
recommended that he use ear defenders when firing.  On April 
6, 1972, audiometric studies revealed puretone thresholds of 
35, 40, 45, 45, 45, 45, and 35 decibels in the right ear and 
50, 55, 55, 55, 55, 60, and 65 decibels in the left ear at 
500, 1000, 2000, 3000, 4000, 6000, and 8000 hertz, 
respectively.  Another audiogram was conducted on April 11, 
1972.  The studies revealed puretone thresholds of 25, 15, 
10, 15, and 15 decibels in the right ear and 20, 20, 15, 20, 
and 30 decibels in the left ear at 500, 1000, 2000, 4000, and 
8000 hertz, respectively.  Upon separation examination in 
December 1972, bilateral hearing loss was diagnosed.  It was 
noted that the disability had been somewhat progressive since 
his entrance into the military, and observed that he had been 
exposed to extremes of gunfire during his tour of duty in 
Southeast Asia.  No audiogram was performed.  

Based on the evidence of record, and the above applicable 
law, right ear hearing loss was initially manifest in service 
upon audiograms in April 1972 and hearing loss (with 
documented noise exposure) was diagnosed upon separation 
examination in December 1972.  Although he did not meet the 
criteria of 38 C.F.R. § 3.385 for hearing loss disability at 
that time of his separation, his current VA examination 
conducted in January 2005 clearly shows that he now does.  
Moreover, although the January 2005 VA examiner concluded 
that it was unlikely that the Veteran's hearing loss was 
related to his military service, he based his opinion on the 
supposition that the Veteran's right ear hearing returned to 
normal upon audiometric testing on April 11,1972.  However, 
this is inaccurate as his puretone threshold at 500 hertz was 
recorded as 25 - which according to Hensley, supra, is 
indicative of some hearing loss.  Moreover, the examiner 
discounted the diagnosis of progressive hearing loss made 
upon discharge examination simply because another audiogram 
was not conducted at the time, despite the fact that the 
audiometric results recorded on April 11, 1972 were still 
worse than those recorded upon entrance examination in 
January 1971.  As such, the Board finds that opinion to be 
lacking probative value.  Consequently, resolving any 
reasonable doubt in his favor, the Board finds that service 
connection for right ear hearing loss is warranted on a 
direct basis.  

With regard to the left ear, the Board observes that left ear 
hearing loss was demonstrated on examination for entrance to 
service in January 1971.  As such, the presumption of 
soundness on entrance to service as to the left ear hearing 
loss does not attach.  The law further provides that, if a 
preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  In that case, the provisions of 
38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2009) 
apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
If a presumption of aggravation under section 1153 arises, 
due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing by clear and unmistakable evidence "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  

Comparing the audiometric results upon entrance examination 
in January 1971 and on April 11, 1972, the Board observes 
that the results on April 11, 1972 were worse.  Moreover, the 
Veteran was diagnosed with progressive hearing loss with a 
history of excessive noise exposure upon separation 
examination in December 1972.  There is no indication that 
the increased hearing loss resulted from the natural progress 
of the disease.  In fact, it seems that it was noting that 
the noise exposure at least in part contributed to the 
worsening of the disability.  Left ear hearing loss 
disability for VA purposes was demonstrated on VA audiometric 
examination in January 2005.  Consequently, the Board finds 
that service connection for left ear hearing loss disability 
is warranted based on aggravation.  

Finally, with regard to the issue of service connection for 
tinnitus, the Board observes that there is sufficient 
evidence to establish that the Veteran was exposed to gunfire 
in service, and his assertions regarding exposure to acoustic 
trauma are consistent with his service as well as supported 
by the narrative information contained in the record in his 
service treatment records as well as the anecdotal 
information pertaining to the ship upon which he served.  See 
38 U.S.C.A. § 1154(a), (b).  Moreover, the Veteran is 
competent to report that he has experienced ringing in his 
ears since 1972, and the Board finds those assertions to be 
credible.  Upon VA ear examination in January 2005, the 
Veteran was diagnosed with tinnitus with a history of loud 
noise exposure in the military.  Consequently, resolving any 
reasonable doubt in his favor, the Board finds that service 
connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


